Citation Nr: 1621694	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  06-30 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 1979, with additional service in the Air Force Reserves from February 1982 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in May 2011.  A transcript of that hearing is of record. 

The Board previously considered this issue in May 2012 and April 2013, at which times it remanded it for additional development.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

The weight of the evidence is against a finding that the Veteran's cervical spine disability is related to active service or to an injury sustained during a period of active duty for training (ACDUTRA) or inactive duty for training (IDT).


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection claim in August 2004, prior to the initial adjudication of the claim.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  Military personnel records were obtained pursuant to the April 2013 Board remand.  These records show the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (IDT).  The RO did not fully comply with this particular remand directive, as it did not prepare a list of the Veteran's actual periods of ACDUTRA and IDT, to be available for the VA examiner.  As explained below, the Board has found no evidence, either direct or circumstantial, of a cervical spine injury during a period of ACDUTRA or IDT.  As such, additional development would not serve any useful purpose.

Also pursuant to the April 2013 Board remand, VA obtained an addendum opinion as to the nature and etiology of the Veteran's cervical spine disability.  The resulting August 2013 VA opinion is inadequate, as it did not consider the Veteran's lay report of civilian treatment for his neck, did not address the question of whether the Veteran's cervical spine disability was incurred during a period of ACDUTRA or IDT (focusing only on the question of aggravation), and did not provide an adequate response to the question of whether the cervical spine disability is otherwise related to active service.  These deficiencies, however, are ultimately immaterial.  As explained below, there is no evidence of an injury in the line of duty during a period of ACUDTRA or IDT.  Further, even if such an injury occurred, the Veteran has not endorsed a continuity of symptomatology since active service.  Moreover, he testified that he first sought treatment many years after discharge from active service.  Further, his reserve medical examinations are silent for neck symptoms or treatment, breaking any claim of continuous symptoms. 

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  Any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.103(c)(2), 3.326; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Bryant v. Shinseki, 23 Vet. App. 488 (2010); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).
 
II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A June 2012 VA examination shows a diagnosis of degenerative disc disease of the cervical spine.  The Veteran claims that this disability is related to service.  At his hearing, he did not describe any particular instance of injury in the line of duty- rather he discussed working as a baggage handler.  He described a cumulative wear-and-tear injury from moving cargo and pallets. He testified that he sought civilian treatment for his neck in the late 1990s and early 2000s, during his Reserve service years.  See May 2011 Board hearing transcript at 7.  

Under 38 C.F.R. § 3.6, active service includes periods of ACDUTRA and IDT but only to the extent that an injury or disease (ACDUTRA only) was incurred or aggravated in the line of duty (LOD).  The Veteran's service treatment records contain some LOD reports for injuries to the foot and fingers, but there are none referable to the cervical spine.  In addition, the Veteran has not claimed that there was a LOD report or reported a specific traumatic injury.  Rather, he described a cumulative wear-and-tear injury from moving cargo, pallets, etc.  See May 2011 Board hearing transcript at 8.  Further, there are no private treatment records showing complaints or treatment of the cervical spine during an established period of ACDUTRA or IDT, from which an injury in the line of duty might be inferred.  As such, there is neither direct nor circumstantial evidence to support the assertion that the Veteran injured his cervical spine during a period of ACDUTRA or IDT.  The Veteran endorsed seeing his civilian doctor during his time in the Reserves but without the records there is no basis for finding that such treatment was in direct relation to an injury incurred in the line of duty.  In any event, to the extent that he did injure his neck in service, the weight of the evidence shows that such was acute and transitory, as numerous Reports of Medical Examination and History were all negative for any neck problems. Further, service treatment records do not show complaints and treatment of neck symptoms in active service.  The Veteran has stated that he first sought treatment for his neck in the 1990s, many years after discharge from active service.  He has not expressly endorsed continuity of symptomatology since active service and again, multiple examinations during his time in the Reserves show normal findings and a lack of relevant complaints.  Thus, continuity of symptomatology is not established here.

In sum, the weight of the evidence is against a finding that the Veteran's cervical spine disability is related to an injury during ACDUTRA or IDT, or otherwise related to service.  Therefore, a fundamental element of the claim has not been established, and service connection for a cervical spine disability must be denied.  


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


